       Case 1:19-gj-00056-BAH Document 1 Filed 08/20/19 Page 1 of 3



               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLUMBIA
__________________________________________
                                           )
IN THE MATTER OF GRAND JURY                )
PROCEEDINGS                                ) Misc. No.
                                           )
__________________________________________)

     GOVERNMENT’S MOTION FOR DISCLOSURE OF GRAND JURY
    MATERIALS PURSUANT TO FEDERAL CRIMINAL RULE 6(e)(3)(E)(i)

       Pursuant to Federal Rule of Criminal Procedure 6(e)(3)(E)(i), undersigned

counsel hereby moves this court to grant three Civil Division attorneys access to grand

jury materials identified in the above-captioned matter. In support of this motion,

counsel states as follows.

       1.       On July 26, 2019, the Committee on the Judiciary, House of

Representatives (“Committee”), petitioned the Chief Judge of the District of Columbia,

pursuant to Criminal Rule 6(e)(3)(E)(i), for access to grand jury records referenced in or

underlying Special Counsel Robert S. Mueller III’s Report on the Investigation Into

Russian Interference In the 2016 Presidential Election (the “Mueller Report). See In Re:

Application of the Committee on the Judiciary, U.S. House of Representatives, For An

Order Authorizing the Release of Certain Grand Jury Materials, 19-gj-0048 (BAH)

(“Application”). A response to the Application is due September 13, 2019.

       2.      In order to respond to the Application, the Civil Division attorneys

assigned to the case require access to the materials at issue. Only by examining the

underlying materials can the Department determine whether the Committee has a

particularized need for the materials that outweighs the continued need for secrecy. The




                                             1
       Case 1:19-gj-00056-BAH Document 1 Filed 08/20/19 Page 2 of 3



Civil Attorneys who require access are Elizabeth J. Shapiro; Cristen Handley; and

Andrew Bernie, all from the Civil Division’s Federal Programs Branch.

       3.      On its face, Federal Rule of Criminal Procedure 6(e)(3)(A)(i) would seem

to permit Department of Justice attorneys automatic access to grand jury materials when

needed to conduct the Department’s business. See FRCP 6(e)(3)(A)(i) (providing

automatic access to “an attorney for the government for use in performing that attorney’s

duty.”); FRCP 1(b)(1)(A) (defining “attorney for the government” to include the

“Attorney General and “an authorized assistant of the Attorney General.”). The Supreme

Court, however, has held that automatic access is limited to those attorneys who conduct

the criminal matter to which the materials pertain. See United States v. Sells

Engineering, Inc., et al, 463 U.S. 418, 427 (1983). Accordingly, Civil Division attorneys

must generally obtain a court order in accordance with Rule 6(e)(3)(E)(i), after

demonstrating a particularized need to see the material at issue. Id. at 444.

       4.      As described in paragraph 2 above, the named Civil Division attorneys

require access to the grand jury materials in order to respond on behalf of the Department

to the Committee’s Application. Unlike the situation in Sells Engineering, Civil Division

access is not being requested in order to bring a civil action. To the contrary, the Civil

Division’s interest in the grand jury materials is solely as counsel in this case for the

Department, which is charged with protecting the secrecy of grand jury information.




                                              2
      Case 1:19-gj-00056-BAH Document 1 Filed 08/20/19 Page 3 of 3



       For the foregoing reasons, the court should grant this motion and permit the

named Civil Division attorneys access to the grand jury materials described in the

pending Application.



                                             Respectfully submitted,


                                             JESSIE K. LIU
                                             United States Attorney

                                             /s/
                                             JONATHAN I. KRAVIS
                                             Assistant United States Attorney
                                             555 Fourth Street N.W.
                                             Washington, D.C. 20530
                                             Tel: (202) 252-6886
                                             jonathan.kravis3@usdoj.gov


Dated: August 20, 2019




                                            3
